Citation Nr: 0213763	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service-connection for fibromyalgia.

2.  Entitlement to service-connection for aggravation of pre-
existing vitiligo / skin disorder.  

3.  Entitlement to service-connection for chronic depression.

4.  Entitlement to service-connection for residuals of a back 
injury.

5.  Entitlement to service-connection for chronic fatigue 
syndrome.

6.  Entitlement to service-connection for obsessive 
compulsive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran honorably served on active duty from October 1985 
to June 1988.  The veteran's subsequent period of active 
duty, April 1989 to January 1990, was under other than 
honorable conditions.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which entitlement to service connection for 
fibromyalgia, aggravation of pre-existing vitiligo / skin 
disorder, chronic depression, residuals of a back injury, 
chronic fatigue syndrome and obsessive compulsive disorder 
was denied.  


FINDINGS OF FACT

1.  There is no probative medical nexus evidence of record 
etiologically linking the veteran's fibromyalgia to his 
honorable active military service.  

2.  There is clear and convincing evidence that the veteran's 
vitiligo / skin disorder existed prior to his honorable 
active military service.  

3.  There is no competent medical evidence that the veteran's 
vitiligo / skin disorder increased in severity during his 
honorable active military service.  

4.  Chronic depression or obsessive compulsive disorder was 
not shown during the veteran's honorable active service or 
for many years thereafter; nor was a psychosis disabling to a 
compensable degree shown during the first year after his 
honorable active military service.  

5.  Service medical records do not show that the veteran 
incurred a back injury during his honorable active military 
service.  

6.  There is no competent medical evidence of record 
indicating that the veteran currently has chronic fatigue 
syndrome  


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated during 
honorable active military service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2002).  

2.  Vitiligo / skin disorder was not aggravated by the 
veteran's honorable active military service.  38 U.S.C.A. §§ 
1101, 1131, 1137, 1153, 5100, 5102, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2002).  

3.  Chronic depression was not incurred in or aggravated 
during honorable active military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5100, 5102, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2002).  

4.  Obsessive compulsive disorder was not incurred in or 
aggravated during honorable active military service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2002).  

5.  A back injury was not incurred during the veteran's 
honorable active military service.  38 U.S.C.A. §§ 1101, 
1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).  

6.  Chronic fatigue syndrome was not incurred in or 
aggravated during honorable active military service.  38 
U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The December 2000 and May 2002 RO letters 
informed the veteran of the evidence needed to substantiate 
the claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A §§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2002).  

When a veteran served continuously for 90 days or more during 
a period of war and a chronic disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Fibromyalgia 

Service medical records for the veteran's period of honorable 
active military service show that he was seen for complaints 
of right hand numbness and a cervical injury with 
neurological findings.  

Post service VA outpatient treatment records show that the 
veteran was seen for musculoskeletal pains, involving upper 
trunk and body, fibromyalgia, degenerative joint disease of 
the cervical spine, left rotator cuff tendonitis.  The VA 
outpatient treatment records show that the veteran had 
multiple joint pain with negative work-up.  In November 2000 
the diagnosis was generalized joint and muscle discomfort 
involving multiple joint areas and shoulders, neck, back, 
knees, legs with negative rheumatoid factor antinuclear 
antibody and erythrocyte sedimentation rate.  The VA 
physician wrote that the etiology was unclear at the present 
time but questionable fibromyalgia was noted.  

The veteran's honorable active duty ended in June 1988.  The 
first diagnosis of fibromyalgia in July 1999.  This was over 
10 years after his separation from honorable active military 
service.  Since competent evidence of fibromyalgia was not 
shown within 1 year after separation from honorable active 
military service the veteran is not entitled to a presumption 
of service connection.  

The medical evidence of record does not show a nexus or link 
between the veteran's in-service complaints of right hand 
numbness and a cervical injury with neurological findings and 
fibromyalgia.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish  . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed.  Cir. 1998); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Absent such 
evidence in this case, service-connection for fibromyalgia is 
not warranted on a direct basis.

Vitiligo / Skin Disorder  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2002).  In this instance there is clear 
and unmistakable evidence demonstrating that the veteran's 
vitiligo / skin disorder existed before his period of 
honorable active duty service.  

Vitiligo of the lower extremity was noted on the veteran's 
May 1985 Report of Medical Examination at enlistment.  
Consequently, the issue before the Board is not the 
incurrance but rather aggravation of vitiligo / skin disorder 
during the veteran's active duty service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (2002).  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (2002).  

The service medical records for the veteran's period of 
honorable active military service do not show that the 
veteran complained of or was treated for vitiligo / skin 
disorder.  The record does not show that the veteran's 
vitiligo / skin disorder underwent an increase in the 
severity during the veteran's honorable active military 
service.  The evidence of record does not demonstrate that 
the veteran had an aggravation of vitiligo / skin disorder 
symptomatology beyond the normal progression of the pre-
existing disability.  Although the post-service VA outpatient 
treatment records show that the veteran was seen for 
vitiligo, none of the post-service medical records contain 
any opinion or other competent evidence to show that there 
was a permanent increase in severity of the veteran's 
preexisting vitiligo / skin disorder during his honorable 
active military service.  The Board therefore concludes that 
the veteran's claim for service connection for vitiligo / 
skin disorder is denied.

Chronic Depression and Obsessive Compulsive Disorder 

Personality disorders are not diseases within the meaning of 
the laws and regulations governing VA disability 
compensation.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 
C.F.R. § 3.303(c) (2002).  

The veteran's honorable active duty ended in June 1988.  The 
first diagnosis of chronic depression and obsessive 
compulsive disorder was in February 1999.  This was over 9 
years after his separation from honorable active military 
service.  Since competent evidence of chronic depression or 
obsessive compulsive disorder was not shown within 1 year 
after separation from service the veteran is not entitled to 
a presumption of service connection.  

Service medical records for the veteran's period of honorable 
active military service do not show that he was seen for a 
psychiatric disorder.  

Post service VA outpatient treatment records show that the 
veteran was seen for chronic depression and obsessive 
compulsive disorder.  In February 1999 the VA physician 
indicated that the veteran's depressive reaction was 
secondary to loss of pigment, vitiligo.  

The medical evidence of record does not show a nexus or link 
between the veteran's current chronic depression and 
obsessive compulsive disorder and his honorable active 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish  . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed.  Cir. 1998); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Absent such 
evidence in this case, service-connection for chronic 
depression and obsessive compulsive disorder is not warranted 
on a direct basis.

Residuals of a Back Injury  

Service medical records for the veteran's period of honorable 
active military service do not show that he suffered a low 
back injury.  He was seen for complaints of neck pain due to 
blunt trauma in a soccer game in February 1986.  The veteran 
complained of low back pain in August 1987, however, the 
diagnosis was lipoma of the back.  Hence, his back pain was 
not due to an injury but rather a disease.  Surgery was 
performed and the cyst was removed from his back.  

The June 1999 VA lumbar spine x-ray was essentially normal.  
VA outpatient treatment records show that the veteran 
complained of low back pain in July 1999.  He reported that 
he had an old injury from 1989.  His period of honorable 
active service ended in June 1988.  In April 2000 the veteran 
complained of low back pain and reported that he had had it 
for the past 10 years.  The diagnosis in November 2000 was 
generalized joint and muscle discomfort involving the back.  

The medical evidence of record does not show a nexus or link 
between a back injury during the veteran's honorable active 
military service and any current back disability.  See Boyer, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish  . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard, 13 Vet. App. 546, 548 (2000); Collaro, 
136 F.3d 1304, 1308 (Fed.  Cir. 1998); Mercado-Martinez, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas, 3 Vet. App. 542, 
548 (1992).  Absent such evidence in this case, service-
connection for residuals of a back injury is not warranted on 
a direct basis.

Chronic Fatigue Syndrome 

Service medical records do not show that the veteran 
complained of or was seen for fatigue.  Post service VA 
outpatient treatment records do not show that complained of 
or was seen for chronic fatigue.  

Hence, in the absence of proof of a present disability there 
is no basis on which to grant service-connection.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 
U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of present 
disability there can be no valid claim).  

Conclusion

Inasmuch as the preponderance of the evidence is against the 
veteran's claims of entitlement to service-connection for 
fibromyalgia, aggravation of pre-existing vitiligo / skin 
disorder, chronic depression, residuals of a back injury, 
chronic fatigue syndrome and obsessive compulsive disorder 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. 49, 55 (1990); Alemany, 9 Vet. 
App. 518, 519 (1996).  



ORDER

Service connection for fibromyalgia is denied.

Service connection for vitiligo / skin disorder is denied.  

Service connection for chronic depression is denied.

Service-connection for residuals of a back injury is denied.  

Service-connection for chronic fatigue syndrome is denied.  

Service-connection for obsessive compulsive disorder is 
denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

